DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 05/26/2021. 
Claims 41-44, 47, 49-53, 55-57, 61, 63, 64 and 66-69 have been amended; claims 1-40, 48, 59 and 60 are canceled. Therefore, claims 41-47, 49-58 and 61-69 are currently pending in this application.
Claim Objections
3.	Claims 42 and 50-56 are objected to for the following informalities:
Regarding claim 42, appropriate punctuation mark (;) appears to be missing in line 4 of the claim. 
Regarding claims 50-56, the last line of claim 50 appears to conclude with two punctuation marks, namely a semicolon (;) and a period (.). Appropriate corrections are required.    
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 51, 55, 56 and 63-69 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 51, 55 and 56, claim 51 recites, “receiving at least one image from the at least one camera; identifying a face within the at least one image; identifying the face as belonging to the patient; receiving interaction inputs from the patient user interface based on the patient identifying a facial expression of the patient within the at least one image; and causing movement in the plurality of actuators in response to the facial expression”(emphasis added).
However, the specification lacks written description directed to the above specific limitations. In contrast, the specification describing: (i) an implementation where a cartoon-like robot makes facial expression during interaction (see [0050], [0051], [0077]); and also (ii) an implementation where the facial expression of a user/patient is identified based on image captured via the robot’s camera (see [0062], [0075]).  
Regarding claims 63-69, claim 63 recites, “generating, for a specific therapeutic robot in the plurality of therapeutic robots, a therapy for the specific therapeutic robot; receiving, from each therapeutic robot in the plurality of therapeutic robots, including the specific therapeutic robot, data associated with respective therapeutic sessions conducted by the plurality of therapeutic robots, resulting in collected data; diagnosing a patient of a therapeutic session of the specific therapeutic robot using the collected data and information regarding how the patient interacts with a patient user interface, resulting in a diagnosis; modifying the therapy for the patient based on the diagnosis and the collected data, resulting in enhanced therapy; and transmitting the enhanced therapy to the specific therapeutic robot across the network”
However, similar to the point made in the previous office-action, the original disclosure does not have sufficient written description directed to the above specific limitations. The original disclosure appears to have a broad description regarding a implementation where a plurality of robots interact with a child(ren), wherein a clinician can selectively teleoperate one or several robots, including reviewing the status of the children based on recorded video and data; and wherein the robots may also independently report information to the network, etc. (specification: [0061] to [0063], [0078]).
However, such broad description does not necessarily support the specific limitations identified above (also see below the discussion presented under “Response to Arguments”). It is also worth noting that each of claims 64-69 involves additional new subject matter besides the new subject matter identified per claim 63 (see below the discussion presented under “Response to Arguments”). 
Regarding claim 67, currently it requires a plurality of patient user interfaces, and wherein each patient user interface is associated with a respective therapeutic robot. The original disclosure describes an implementation where a robot instructs a child (patient) to interact with a tablet computer (patient user interface) (see [0081] of the specification); however, there is no description regarding the current claimed implementation, which requires: (i) a plurality of patient user interfaces, wherein each patient user interface is associated with a respective robot; (ii) data collected from the respective therapeutic sessions conducted by the plurality of robots is utilized to 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 43 and 51, 55 and 56 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 recites, “wherein the patient user interface is configured to: display at least one object on a touchscreen; and receive, via the touchscreen, interactions with the at least one object by the patient, wherein generating a diagnosis by the processor is further based on the interactions with the at least one object” (emphasis added).
However, it is unclear whether (i) the term “a touchscreen” is referring to the “touch sensitive display” recited per claim 41. 
see lines 13-14 of claim 41). Consequently, claim 43 is ambiguous.  
Regarding claims 51, 55 and 56, claim 51 recites, “receiving at least one image from the at least one camera; identifying a face within the at least one image; identifying the face as belonging to the patient; receiving interaction inputs from the patient user interface based on the patient identifying a facial expression of the patient within the at least one image; and causing movement in the plurality of actuators in response to the facial expression”(emphasis added).
However, it is unclear what is implied regarding “the patient identifying a facial expression of the patient within the at least one image”. For instance, it is unclear whether the limitation above is implying that a facial expression of the patient is presented to the patient, and wherein the patient identifies his/her facial expression within the at least one image. Thus, claims 51, 55 and 56 are ambiguous.   
6.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claim 62 is rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C.112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
“the developmental disorder being associated with autism”.
	However, claim 62 fails to further limit claim 57 since it does not add a further limitation (a further structural and/or functional limitation) to claim 57. Instead, claim 62 is merely describing the form of the developmental disorder that the human subject is experiencing (also see below the discussion presented under “Response to Arguments”).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C.102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 50 and 52-54 are rejected under 35 U.S.C.102(b) as being unpatentable over Vu 2007/0192910.
Regarding claim 50, Vu teaches the following claimed limitations: a robotic system for facilitating education of a patient, the robotic system comprising: a patient user interface for interacting with a robot, the patient user interface comprising a touch sensitive display device ([0103], [0132] lines 7-12; [0183]; [0215]: e.g. e.g. a system that provides guidance to a patient, wherein the system comprises a robot and a tablet computer that the patient uses to interact with the robot. In this regard, the tablet computer corresponds to the patient user interface with touch sensitive display); a supervisor user interface, the supervisor user interface comprising a touch sensitive display device ([0053], [0205], [0234]: e.g. the system already comprises a device that a remote user—such as a caregiver—utilizes to communicate with the robot; wherein the device takes various forms, including a personal digital assistant (PDA). Thus, the device comprises a touchscreen , which is corresponds to the above supervisor user interface); and the robot, the robot comprising: a plurality of actuators; a plurality of sensors, the plurality of sensors comprising at least one camera ([0104] lines 1-4; [0106]: e.g. the robot already comprises various functional components, including sensors and actuators; and wherein the sensors comprise one or mor cameras—FIG 1B, label 28); interaction inducing components operatively connected to the plurality of actuators; a processor operatively connected to the plurality of sensors and the plurality of actuators ([0105] lines 1-10; see FIG 6B: e.g. the robot interacts via gestural cues, such as head nodding, etc.; and thus it already involves interaction inducing components operatively connected to the plurality of actuators. The robot also involves one or more processors for controlling the sensors and the actuators); and a non-transitory computer readable storage medium having instructions stored ([0006] lines 1-5: e.g. the robot already comprises at least one memory that stores various instructions executable by its processor;) which, when executed by the processor, cause the processor to perform operations comprising: receiving interaction instructions from the supervisor user interface; and moving at least one actuator in the plurality of actuators according to the interaction instructions ([0229], [0238], [0239]: e.g. the robot already allows a remote user—
such as a caregiver—to remotely control the robot; such as moving the robot from one location to another location, etc. Thus, the processor receives interaction instructions from the supervisor user interface; and thereby moves at least one actuator in the plurality of actuators according to the interaction instructions).
Vu teaches the claimed limitations as discussed above per claim 50. Vu further teaches:
Regarding claim 52, record interactions between the robot and the patient; generate quantitative metrics based on the interactions; and charting progress of the quantitative metrics over time ([0203]; [0215] to [0217], [0219], [0221]: e.g. the robot performs a regimen compliance routine, such as reminding the patient to take a given amount of one or more medications [quantitative metrics] according to a schedule, recording the medication(s) that the patient has taken—or failed to take—according to the schedule, etc., wherein the robot also measures vital signs of the patient; and thereby the robot generates a report, such as medication compliance information. Thus, the robot generates quantitative measures based on recorded interactions with the robot and the patient; and charts progress of the quantitative metrics over time); 
Regarding claim 53, generating an assessment of performance of the patient based on the quantitative metrics; modifying planned interactions between the robot and the patient based on the assessment ([0219], [0221]: e.g. after presenting the first reminder to the patient to take the given amount of medication [quantitative metrics], the robot is expecting to receive a confirmation response from the patient [i.e. planned interaction]. However, when the patient fails to provide the confirmation response due to the patient’s failure to take the medication(s), the robot generates an assessment of the patient’s performance; and thereby modifies the planned interaction, wherein the robot provides one or more additional reminder to the patient);
e.g. see the discussion above per clam 53; the process does not necessarily involve human intervention or supervision).
Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 41-47 and 49 are rejected under 35 U.S.C.103 as being unpatentable over Vu 2007/0192910 in view of National Autism Center (“Evidence-Based Practice and Autism in the Schools”).
	Regarding claim 41, Vu teaches the following claimed limitations: a robotic system, the robotic system comprising: a robot (see FIG 1A/1B, label 10), the robot comprising: a plurality of actuators; a plurality of sensors ([0104] lines 1-4; [0106]: e.g. the robot already comprises various functional components, including sensors and actuators); interaction inducing components operatively connected to the plurality of actuators; and a processor operatively connected to the plurality of sensors and the plurality of actuators ([0105] lines 1-10; see FIG 6B: e.g. the robot interacts via gestural cues, such as head nodding, etc.; and thus it already involves interaction inducing components operatively connected to the plurality of actuators. The robot also involves one or more processors for controlling the sensors and the actuators); and a patient user interface for the robot, the patient user interface being separate from the robot, the patient user interface comprising a touch sensitive display device, wherein: the patient user interface is configured to: identify an object touched on the touch sensitive display device by a patient in response to interaction instructions provided by the robot ([0132] lines 7-12; [0182] lines 1-4: e.g. the tablet computer, which is removable from the robot, corresponds to the patient user interface that comprises touch sensitive display; and wherein such tablet computer is already configured to identify an object touched on the touch sensitive display by a user, such as a patient responding to a question posed by the robot, etc.), wherein the processor is configured to perform operations comprising: receive sensor data from the sensors; execute behavior inducing instructions for the robot based on interactions with the patient user interface; and initiate movement of the interaction inducing components by operating the plurality of actuators in accordance with the behavior inducing instructions ([0181], [0182], [0206] lines 1-5: e.g. the robot utilizes its sensors to detect actions of the patient, and thereby responds to the interactions of the patient; such as the robot receiving—from the patient—an answer to a question; and thereby the robot providing a response to the patient, which includes an “expression motion” where the robot moves or nodes its head, etc. Accordingly, the processor is already configured to: receive sensor data from the sensors; execute behavior inducing instructions for the robot based on interactions with the patient user interface; and initiate movement of the interaction inducing components by operating the plurality of actuators in accordance with the behavior inducing instructions).
	Vu does not explicitly describe that the system above is intended for applying applied behavioral analysis (ABA) therapy to the patient.
	However, National Autism Center describes the benefit of applied behavior analysis (ABA) to treat individuals with autism, including the use of robots to provide such treatment (see pages 13 and 47, as applied to the part “National Standards Project”).  
	In addition, Vu already allows an authorized user (e.g. a caregiver) to (i) remotely monitor, via the robot, the activities of a patient; and also (ii) provide the robot with specific instructions so that the robot interacts with the patient according to the specific instructions ([0011]; [0046], [0047], [0141]).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Vu in view of National Autism Center; for example, by allowing an authorized user (e.g. a caregiver or a therapist, etc.) to download—based on the type of treatment that the patient needs—specific program instructions into the robot; such as program instructions involving applied behavior analysis (ABA) therapy, so that the robot would provide specific treatment to the patient based on the patient’s specific health condition—such as autism, etc., and thereby expanding the benefits that the robot provides to the patient.
  	Regarding claim 42,  Vu in view of National Autism Center teaches the claimed limitations as discussed above. 
Vu further teaches, a supervisor user interface, wherein the supervisor user interface is configured to: receive the sensor data from the processor; display the sensor data on a display of the supervisor user interface ([0011]; [0156], [0160]; :e.g. the system implements a remote computer that a caregiver utilizes to monitor the patient; and wherein the data gathered via the sensors of the robot are transmitted to the caregiver’s computer).
In addition, the limitation, “receive the behavior inducing instructions from a supervisor of the ABA therapy; and transmit the behavior inducing instructions to the processor of the robot”, has already been addressed per the modification applied to claim 41. Particularly, the authorized user—such as the therapist—remotely downloads specific program instructions (e.g. program instructions involving ABA), so that the robot provides treatments to the patient according to the program instructions.   
	Regarding claim 43,  Vu in view of National Autism Center teaches the claimed limitations as discussed above. 
	Vu further teaches, wherein the patient user interface is configured to: display at least one object on a touchscreen; and receive, via the touchscreen, interactions with the at least one object by the patient ([0181] to [0183]: e.g. the robot provides—from a database—a question(s) to the patient, including displaying—via the touch screen—response options to the patient; and wherein the robot receives, via the touchscreen, interactions with the at least one object by the patient, such as the patient selecting at least one of the responses).
	Vu does not explicitly describe generating a diagnosis by the processor is further based on the interactions with the at least one object.

Vu teaches that the robot selects one or more questions from the database, and presents the question—along with response options—to the patient; and wherein the robot interacts with the patient based on the response the patient selects.  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Vu; for example, by incorporating one or more cognitive tests into the database, so that the robot further presents one or more cognitive tests to the patient during interaction, in order to enable the robot to easily determine the condition of the patient based on the patient’s response(s), etc., and wherein the robot also transmits the result to the caregiver if the patient’s response(s) indicates that the patient is experiencing a grave condition, so that the patient would get immediate assistance in timely manner. 
Regarding claim 44,  Vu in view of National Autism Center teaches the claimed limitations as discussed above.
	Regarding the limitation, “the processor generates a diagnosis for a pervasive developmental disorder of the patient”, Vu already teaches that the robot provides—from a database—a question(s) to the patient, including response options; and wherein the robot determines the patient’s status based on the response received from the patient ([0179], [0181] to [0183]).
	In addition, per the modification applied to claim 41, the robot already involves program instructions applicable for assessing pervasive developmental disorder, such as autism. 
Vu; for example, by incorporating one or more cognitive tests into the database, so that the robot further presents one or more cognitive tests to the patient during interaction, in order to enable the robot to easily determine the condition of the patient based on the patient’s response(s), etc., and wherein the robot also transmits the result to the caregiver if the patient’s response(s) indicates that the patient is experiencing a grave condition, so that the patient would get immediate assistance in timely manner.
	The limitation, “the behavior inducing instructions are part of therapy to assist with the pervasive developmental disorder”, is already addressed per the modification applied to claim 41. Particularly, the robot is already provided with specific program instructions suitable for treating autism, and thereby the robot interacts with the patient—such as a patient with autism—according to the specific program instructions; and thereby the robot provides therapy to assist with the pervasive developmental disorder.    
Vu in view of National Autism Center teaches the claimed limitations as discussed above. Vu further teaches:
Regarding claim 45,  the robot having a humanoid shape (see FIG 1A: e.g. the robot already has a humanoid shape); 
Regarding claim 46, the behavior inducing instructions causing the humanoid shape to express an emotion (see FIG 10A: e.g. the instructions already causes the robot to expresses emotion; such as being sad, or happy, etc.); 
e.g. the system already comprises a device that a remote user—such as the caregiver—utilizes to control the robot; wherein the device takes various forms, including a personal digital assistant (PDA). Thus, the device comprises a touchscreen that the caregiver uses to control the robot).   
Regarding claim 49, Vu in view of National Autism Center teaches the claimed limitations as discussed above. 
Vu further teaches, a supervisory user interface ([0199]: e.g. the computer that the caregiver utilizes to communicate with the robot corresponds to the supervisory user interface), wherein the patient user interface further configured to: transmit data regarding interactions to the robot; and wherein the supervisory user interface is further configured to: receive the data regarding the interactions from the robot ([0103] lines 10-13; [0132] lines 7-12; [0270]: e.g. the tablet computer, which is the patient user interface, wirelessly communicates with the robot; and thereby transmits interaction data—such as the response(s) that the patient has selected—to the robot. The robot also transmits the patient’s interaction data to the caregiver’s computer, for example, when the patient interacts with the remote caregiver, etc.).  
Although Vu does not explicitly describe, as applied to the pervasive developmental disorder, “generate quantitative metrics based on the interactions; and chart progress of the quantitative metrics over time”, it is an old and routine practice in the medical art to utilize evaluation data gathered regarding a patient to generate quantitative metrics, including a chart progress of the quantitative metrics over time.
National Autism Center already teaches an exemplary process of providing therapy to a student with autism; and wherein one or more graphs are generated based on baseline and intervention data collected during interaction in order to determine whether the therapy is improving the student’s behavior, etc. (see pages 90 to 93, as applied to the part “Evidence-based Practice and Autism in the Schools”). 
It is further worth recalling that Vu already allows an authorized user (e.g. a caregiver) to (i) remotely monitor, via the robot, the activities of a patient; and also (ii) provide the robot with specific instructions so that the robot interacts with the patient according to the specific instructions ([0011]; [0046], [0047], [0141]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Vu’s system; for example, by incorporating an algorithm(s) and/or guidelines that enables the computer of the caregiver (and also that of the robot, if needed) to generate one or more additional analysis results based on data collected regarding the patient (e.g. generating one or more quantitative metrics based on data collected regarding the patient, including a graph depicting the progress of the quantitative metrics over time, etc.), in order to enable the caregiver (e.g. the therapist) to accurately determine whether or not the therapy is improving the patient’s behavior, etc., so that the caregiver would customize one or more further treatments that are more relevant to the patient’s condition (e.g. downloading additional customized autonomous behavior(s) into the robot, so that the robot provides one or more refined therapy sessions to the patient, etc.).

Stiehl 2009/0055019. 
Regarding claim 57, Stiehl teaches the following claimed limitations: a method, comprising: displaying, via a patient user interface, graphical objects for a patient to interact with based on instructions from a robot; identifying, using a plurality of sensors on the robot, the patient interacting with the patient user interface according to the instructions ([0312], [0387], [0388], [0391]: e.g. a lesson material is displayed to the child via a video display in front of the child and the robot; and wherein a teacher/puppeteer remotely controls the robot to interact with the child, such as directing the attention of the child to the lesson, etc. This corresponds to the process of displaying, via a patient user interface, graphical objects for a patient to interact with based on instructions from a robot. In addition, the remote teacher recognizes, via one or more sensors of the robot (camera, microphone), the child’s response(s) during the lesson; and this indicates the process of identifying, using a plurality of sensors on the robot, the patient interacting with the patient user interface according to the instructions) generating, via a processor on the robot, and as part of a therapy between the robot and the patient, a command designed to cause a response in the patient by moving at least one actuator in a plurality of actuators in the robot; transmitting the command to the at least one actuator; recording, via a camera of the robot, a response of the human subject patient to movement of the at least one actuator ([0312], [0391]: e.g. the robot directs the attention of the child, such as the robot pointing to an object. This indicates the process of generating a command designed to cause a response in the patient by moving at least one actuator in a plurality of actuators in the robot; and transmitting the command to the at least one actuator. In addition, the robot records—via its camera—the response of the child, and thereby allows the teacher/puppeteer to view the child’s response. 
The above corresponds to the process of recording, via a camera of the robot, a response of the human subject patient to movement of the at least one actuator); generating, via the processor and based on the response, a quantitative measurement related to at least one of cognitive development, behavioral development, and social development of the patient ([0375]: e.g. the robot already implements a functionality that allows it to determine, based on the interaction of the child with the robot, the activity level of the child. This corresponds to the process of generating, via the processor and based on the response, a quantitative measurement related to at least one of cognitive development, behavioral development, and social development of the patient). 
Stiehl does not explicitly describe that the therapy is applied behavioral analysis therapy. 
According to the disclosure, “applied behavior analysis” (ABA) therapy is a therapy directed to a one-on-one teaching that aims to modify a child’s behavior by reinforcing the child to practice various skills (see the specification; [0006] and [0081]). 
Stiehl describes an implementation where the robot interacts with a patient, such as a child with autism, in a one-on-one teaching to modify the child’s behavior, wherein a therapist remotely conducts—using the robot—a therapy session to the  child; and wherein the therapist further downloads a set of autonomous behaviors into the robot, so that the robot provides behavioral therapy to the child on a one-on-one basis ([0390]).
Thus, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stiehl’s system; for example, by incorporating an algorithm that involves one or more well-known therapy 
e.g. the therapist, who is the skilled person in the art, would download a program instructions that involve applied behavior analysis therapy, etc.), in order to enable the robot to provide one or more additional therapies to the child, so that the child would have a better chance to further improve his/her conditions.   
Regarding the limitations, “performing at least one of diagnosing a developmental disorder based on the quantitative measurement using a psychological assessment criteria and charting progress of the applied behavior analysis therapy using the quantitative measurement”, Stiehl already teaches that the robot gathers behavioral data relating to the user during its interaction with the user, wherein the robot generates quantitative data—such as the level of activity of the user, etc.; and wherein the above data is transmitted to the workstation of a health professional; so that the health professional analyzes the data ([0375])
In addition, an Official Notice was taken in the previous office-action that a health professional typically analyzes a patient’s data according to one or more well-known diagnostic tools, such as a psychological assessment criteria, including charting the progress of the patient, etc., and wherein it is an old and well-known practice in the art (e.g. the medical field) to utilize a computer algorithm(s) to facilitate such standard diagnosis procedures (see pages 19-20 of the office-action mailed on 11/27/2020).
Applicant has not traversed the above old and well-known statement (see the argument filed on 05/26/2021); and therefore, the Official Notice is taken to be admitted prior art. 

Stiehl‘s system; for example, by incorporating an algorithm(s) into the robot, which allow the robot to generate the results according to on one or more medical  standards—such as charting the progress of the child based on the analysis of the quantitative data being collected, etc., in order to enable an authorized user (e.g. the therapist) to easily identify and monitor—based on the data transmitted from the robot—the behavioral condition(s) that the child is experiencing, so that the therapist would customize one or more further treatments that are more relevant to the child’s condition (e.g. downloading additional customized autonomous behavior(s) into the robot, so that the robot provides one or more refined therapy sessions to the subject, etc.); thereby further expanding the benefits that the system provides to the child, etc.
Stiehl teaches the claimed limitations as discussed above per claim 57. Stiehl further teaches:  
Regarding claim 58, modifying, via the processor, code to be executed by the  processor based on the quantitative measurement ([0313], [0375], [0390]: e.g. the robot involves software that modifies the robot’s behavior based on the analysis of the subject’s behavioral data, such as level of interaction In addition, the robot also autonomously interacts with the subject based on autonomous behavior downloaded into the robot. Thus, the processor modifies code to be executed by the  processor based on the quantitative measurement);
Regarding claim 61, recording, via the camera of the robot, a series of images capturing features of an appendage of the patient; and identifying a movement of the appendage as part of the response ([0312], [0313]: e.g. the robot captures, via its cameras, 
one or more gestures that the subject is making; such as when the subject is pointing or gesturing to direct the robot’s attention, etc. Accordingly, the robot records a series of images capturing features of an appendage of the patient; and thereby identifies a movement of the appendage as part of the response);
Regarding claim 62, the developmental disorder being associated with autism ([0390]: e.g. the robot is already providing therapy to a patient—such as a child—with autism).
●	The prior art does not teach or suggest the invention as currently claimed according to claims 51 (i.e. claims 51, 55 and 56) and 63-69. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); 
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 41-47, 49-58, 61 and 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-60 of US 10,176,725.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims of US 10,176,725. 
For example, except for the features directed to tracking the gaze direction of the human subject, claim 1 of US 10,176,725 is reciting features that are similar to the features of claim 41 of the current application.
However, given the implementation of the sensors in the robot, as claimed per current claim 41, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify claim 41; for example by incorporating at least a camera for capturing the image of the human subject, wherein the robot’s algorithm is further updated to include an image processing algorithm, in order to enable the robot to further track the gaze direction of the human subject, so that the robot 
In addition, each of the current independent claims involve a user interface that allows a user to further interact with the robot. In this regard, claim 1 of US 10,176,725 recites that the robot communicates with an external computing device, such as a supervisory system.
Accordingly, given the above functionality of the robot, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1 of US 10,176,725; for example, by incorporating at least one user-interface for the subject, wherein the user-interface communicates with the robot; and thereby the user-interface provides the subject with further means to interact with the robot, so that the subject would have further opportunities to improve his/her behavior. 
Although one exemplary analysis is discussed above, it is worth noting that similar type of analysis applies to the rest of the claims.    
Response to Arguments.
10.	Applicant’s arguments filed have been fully considered (the arguments filed on 05/26/2021). 
(i)	Applicant’s arguments directed to section §112(a), as applied to each of current claims 57, 58, 61 and 63-69, are not persuasive.
	Firstly, regarding claim 57, Applicant has identified some sections from the specification ([0077] and [0085]) in an attempt to overcome the findings established under section §112(a). 
to communicate with a process in at least one external system, operate the interaction inducing components according to predetermined instructions and obtain data from interaction between a subject and the robot, wherein the data is used for diagnosis and/or charting progress” ([0085]). 
	In contrast, claim 57 recites more specific limitations, such as “recording, via a camera of the robot, a response of the patient to movement of the at least one actuator; generating, via the processor and based on the response, a quantitative measurement related to at least one of cognitive development, behavioral development, and social development of the patient; and performing at least one of diagnosing a developmental disorder based on the quantitative measurement using a psychological assessment criteria and charting progress of the applied behavior analysis therapy using the quantitative measurement” (emphasis added).
	As evident from the highlighted parts above, claim 57 is more specific than the broad/general description presented in the specification. Thus, at least for the reasons discussed above, Applicant’s arguments directed to claim 57 are not persuasive.  
	Applicant has also identified additional sections from the specification to support the limitations directed to (i) generating quantitative measurements, and (ii) diagnosing a developmental disorder based on the quantitative measurements. The specification may provide a general description regarding the process of (i) generating quantitative the recording made by the robot regarding the patient’s response to movement of the at least one actuator. Thus, when considering claim 57 as a whole, the sections that Applicant identified from the specification do not provide support regarding the specific limitations recited in the claim.  
	 Secondly, regarding claim 58, Applicant asserts that “[s]upport for this claim can be found in at least paragraphs [0070]-[0071], respectively discussing modification of the robot's autonomous behavior and that the robot operates using computer readable code”
However, none of the sections that Applicant specified ([0070] to [0071]) provides written description regarding an implementation where the processor of the robot modifies a code to be executed, let alone the processor modifying the code based on the quantitative measurement. It is again worth noting that the claim 58 positively requires the processor of the robot to modify the code (”modifying, via the processor, code to be executed by the processor based on the quantitative measurement”). Consequently, Applicant fails to demonstrate whether the disclosure has sufficient support regarding claim 58. 
Similarly, regarding claim 61, Applicant asserts, “[s]upport for this claim can be found at least in paragraphs [0088]-[0089], and illustrated in FIG. 13(b)”. However, once again none of the sections that Applicant identified provides written description regarding an implementation where the robot (i) tracks an appendage of a user/patient via capturing a series of images of the appendage; and thereby (i) identifies a movement of the appendage. 
ia the camera of the robot—a series of images capturing features of an appendage of a user (patient); and thereby identifying a movement of the appendage as part of the response. It is worth noting that appendages of a human are, for example, arms, legs, etc. 
Thirdly, regarding claim 63, Applicant appears to fail to properly construe the findings stablished in the office-action. For instance, Applicant asserts, “[s]pecifically, the Office Action asserts that while the overall claim is supported by the Specification, such as paragraphs [0061]-[0063] and [0078], some of the specific details of the claim is not supported” (emphasis added).
However, the office-action has not stated that “the overall claim is supported by the Specification”. If the overall claim were supported by the specification, there would be no need to trigger §112(a). Applicant also asserts that the office-action “fails to identify which specific limitations. Which specific limitations are not supported by the Specification?” 
However, contrary to the above assertion, the office-action clearly lists the limitations that lack support (e.g. see page 5 of the previous office-action; also see pages 3-5 of the current office-action). In fact, the analysis further demonstrates the limits of the scope of the original disclosure when compared to the limitations of claim 63.  
clinician selectively operates one or more robots to interactively play with a child (patient), thereby providing a therapy to the child. 
In contrast, claim 63 requires the process of generating a therapy for a specific therapeutic robot, wherein data associated with respective therapeutic sessions conducted by a plurality of therapeutic robots is collected; and a patient of—a therapeutic session of—the specific therapeutic robot is diagnosed based on the collected data (and, per the current amendment, information regarding how the patient  interacts with a patent user interface); and wherein the therapy for the patient is modified based on the diagnosis and the collected data. 
Thus, unlike the disclosure, claim 63 requires a therapy to be generated for the specific therapeutic robot, wherein this therapy is modified based on (i) data collected from each therapeutic robot of the plurality of therapeutic robots and (ii) the diagnosis of the patient. Applicant has not demonstrated whether the original disclosure provides support regarding claim 63. Consequently, Applicant’s arguments are not persuasive. 
Although Applicant has not identified any section from the specification regarding claim 63, Applicant has attempted to identify some sections from the specification regarding claims 64-66 and 69 (see page 16 of the argument).


a first robot interacting with a first patient in a first geographic location, to diagnose a second patient interacting with a second robot in a second geographic location. Of course, there is also no teaching regarding the process of utilizing data, which is collected from a first robot interacting with a first patient in a first geographic location, to modify the behavior of a second robot interacting with a second patient in a second geographic location. Note that claim 63 requires the process of: (i) diagnosing a patient of (a therapeutic session of) the specific therapeutic robot using the data collected from the plurality of therapeutic robots; and also (ii) modifying, based on the diagnosis and the data collected from the plurality of therapeutic robots, the therapy of the specific therapeutic robot. Consequently, Applicant’s arguments are not persuasive.
Similarly, claim 65 is specifying that the data being collected comprises sensory data. Thus, when considering claim 65 as a whole, claim 65 requires a therapy to be generated for the specific therapeutic robot, wherein this therapy is modified based on (i) sensory data collected from each therapeutic robot of the plurality of therapeutic robots and (ii) the diagnosis of the patient. Of course, the disclosure lacks support regarding such implementation.
Regarding claim 65, it requires the therapy to be automatically modified upon diagnosing the patient with diagnosis. However, given the implementation directed to the use of plurality of robots ([0061] to [0063], [0078]), there is no description regarding 

Similarly , regarding claim 69, the specification does not describe any implementation regarding the process of storing (i) the therapy and (ii) the enhanced therapy on the specific therapeutic robot; and thereby making the above accessible to a local supervisor. Although a local supervisor may be located where the patient and the robot are located (see [0078] of the specification), there is not description regarding such process where the local supervisor accesses (i) the therapy and (ii) the enhanced therapy stored on the robot. Of course, Applicant has attempted to identify some sections from the specification ([0073], [0091]); however, Applicant is again referring to some alternative implementations that do not involve a therapy session where plurality of therapeutic robots are utilized to provide therapy to a patient. Thus, Applicant’s arguments are not persuasive.
(ii)	Regarding section §112(d), Applicant has already canceled claims 48 and 59. However, Applicant’s arguments directed to claim 62 are not persuasive. Applicant  argues, “in making the rejection, the Office Action cites an incorrect/inappropriate standard for what constitutes further limiting the subject matter of the claim upon which it depends”.

a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed” (emphasis added). 
	In the instant case, claim 62 recites that “the developmental disorder being 
associated with autism”. As evident from the excerpt above, claim 62 is merely describing the patient’s condition, which is already diagnosed according to claim 57. Thus, claim 62 does not further limit the subject matter of claim 57 since it does not add a further limitation, such as a further step(s), to the method of claim 57 (i.e. claim 57 does not add a further structural and/or functional limitation). Consequently, Applicant’s arguments are not persuasive. 
(iii)	Applicant’s arguments directed to section §103(a) have also been considered. Applicant asserts that the combination of Stiehl and Poltorak does not teach the patient user interface recited according to current claim 41. However, due to the current amendment, new ground of rejection is presented with respect to claim 41. Accordingly, Applicant’s arguments in this regard are now moot in view of the new ground of rejection. Nevertheless, Stiehl is still applicable to claim 57 (i.e. claims 57, 58, 61 and 62) since Stiehl teaches the patient user interface recited per claim 57. It is worth noting that claim 57 does not necessarily require such patient user interface with a touch sensitive display (or a touchscreen). Thus, at least for the reasons discussed above, Applicant’s arguments are not persuasive.  
“[t]he Applicant respectfully traverses the double patenting rejection as the claims of 10,176,725 lack features recited in the present claims”. Although the relevant claims may not have identical features, the current claims are obvious over the claims of US 10,176,725, or  the claims of US 10,176,725 are obvious over the current claims (see above the exemplary analysis presented under section “Double Patenting”). 
Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715